FILED
                             NOT FOR PUBLICATION                              MAR 05 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RANJIT SINGH,                                     No. 07-73073

               Petitioner,                         Agency No. A096-487-620

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ranjit Singh, a native and citizen of India, petitions for review of a Board of

Immigration Appeals (“BIA”) order dismissing his appeal from an Immigration

Judge’s (“IJ”) decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. Where, as here, the BIA reviews de novo the

IJ’s decision, our review is limited to the decision of the BIA. Garcia-Quintero v.

Gonzales, 455 F.3d 1006, 1011 (9th Cir. 2006). We review for substantial

evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the

petition.

       The BIA denied Singh’s petition for asylum and withholding of removal,

finding that, even assuming Singh had proven past persecution on account of a

protected ground, the Government had successfully rebutted the presumption of a

well-founded fear of future persecution by demonstrating changed country

conditions. Substantial evidence supports the BIA’s finding. See

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir. 2003).

       Substantial evidence also supports the BIA’s denial of Singh’s CAT claim

because he failed to establish it was more likely than not that he would be tortured

if he returned to India. See 8 C.F.R. § 1208.16(c)(3)(ii); Singh v. Gonzales, 439
F.3d 1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




EN/Research                               2                                    07-73073